Appeal, by permission, from an order of the County Court of Sullivan County (Kane, J.), entered August 23, 1993, which denied defendant’s motion pursuant to CPL 440.10 to vacate the *575judgment convicting him of the crimes of assault in the first degree, attempted assault in the first degree, criminal possession of a weapon in the third degree and attempted scheme to defraud in the first degree, without a hearing.
We reject defendant’s claim that County Court erred in denying his CPL 440.10 motion to vacate his convictions for the crimes of assault in the first degree, attempted assault in the first degree, criminal possession of a weapon in the third degree and attempted scheme to defraud in the first degree. Defendant’s argument that improper arraignment procedures require vacatur of his convictions is rejected. The record also demonstrates to our satisfaction that defendant was competent to enter his pleas of guilty and that he was not denied the effective assistance of counsel.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the order is affirmed.